         Case 1:19-cr-00807-LAP Document 126 Filed 09/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 19-CR-807 (LAP)

JAIME ROSARIO, JR.,                                     ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The parties shall appear for a teleconference on September

9, 2021 at 2:00 p.m. using the dial-in 877-402-9753, access

code: 6545179.

SO ORDERED.

Dated:       September 9, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
